                                                                                           FILED
                                                                                  2018 Dec-04 PM 03:56
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

MUHAMMED FOFANA,                           )
                                           )
      Petitioner,                          )
                                           )
v.                                         )   Case No. 4:18-cv-1738-AKK-TMP
                                           )
SCOTT HASSELL, et al.,                     )
                                           )
      Respondents.                         )

                          MEMORANDUM OPINION

      This case is before the court on Respondents’ Motion to Dismiss Petition as

Moot, filed December 3, 2018. Doc. 6. In the motion, Respondents note Petitioner

was removed from the United States to Gambia on November 28, 2018. Doc. 6-1.

Because Petitioner has been removed, the court can no longer provide meaningful

relief. Thus, the court finds that the petition for writ of habeas corpus is moot. See

Nyaga v. Ashcroft, 323 F.3d 906, 913 (11th Cir. 2003). Accordingly, Respondents’

motion to dismiss is due to be granted and the petition is due to be dismissed. The

Order to Show Cause, doc. 2, is withdrawn. A separate order will be entered.

      DONE the 4th day of December, 2018.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE
